Citation Nr: 0527277	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-011 40	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating for the service-connected 
back disability, currently evaluated at 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

P.J. Hammon, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from May to 
August 1985 with subsequent service in the Reserve from 
August 1985 to November 1989.  

This case comes to the Board of Veterans' Appeals (Board) 
initially on appeal from a May 2001 decision by the RO.

On April 21, 2003, the RO informed the veteran that his 
appeal was untimely for failure to file a substantive appeal 
(VA Form 9) within 60 days of the Statement of the Case 
(SOC).  The veteran's VA Form 9 was dated March 31, 2003, 
approximately 5 weeks beyond the 60-day period allowed.  

The veteran perfected an appeal with regard to the timeliness 
issue, thus that issue is properly before the Board.  

However, the Board notes that the RO treated the veteran's 
March 31, 2003 VA Form 9 as a new claim for an increased 
rating and issued an RO decision in September 2003, wherein 
they denied an increased rating and continued the 20 percent 
disability rating for the service connected back disability.  

The veteran then perfected an appeal with regard to the 
September 2003 RO decision.  That issue is properly before 
the Board.  However, as discussed hereinbelow, the Board 
finds that the veteran's original appeal was not untimely.  

The issue of an increased rating for the service-connected 
back disability currently evaluated at 20 percent disabling, 
is addressed in the REMAND portion of this document and is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDING OF FACT

The statements received from the veteran and his accredited 
representative in January 2003 each constitute a timely and 
valid Substantive Appeal regarding the May 2001 rating 
decision that denied an increased rating for the service-
connected back disability.  



CONCLUSION OF LAW

The veteran filed a timely Substantive Appeal from the May 
2001 RO decision, which denied an increased rating for the 
service-connected back disability currently evaluated at 20 
percent disabling. 38 U.S.C.A. §§ 5103(a), 7104, 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

As noted, a May 2001 decision by the RO denied an increased 
rating for the service connected back disability and 
continued a 20 percent disability rating.  

The veteran filed a Notice of Disagreement (NOD) to the May 
2001 RO decision on May 30, 2001.  

The RO sent a SOC to the veteran dated December 24, 2002, 
wherein the veteran was advised that he had 60 days (February 
24, 2003) to file a substantive appeal (VA Form 9).  

On January 30, 2003, the RO received an Appeal Hearing 
Options Election form from the veteran's representative dated 
January 28, 2003, advising the RO that the veteran wished to 
appeal and requesting a local DRO hearing on the increased 
rating claim.  

On January 31, 2003, the RO received another Appeal Hearing 
Options Election form from the veteran.  It was dated January 
30, 2003, and it stated that he wished to have a local BVA 
hearing on the increased rating claim.  

Thereafter, on March 31, 2003, the veteran submitted a VA 
Form 9 on the increased rating issue dated.  

On April 21, 2003, the RO informed the veteran that his 
appeal was untimely for failure to file a substantive appeal 
by submitting a VA Form 9 within 60 days of the Statement of 
the Case (SOC).  


II.  Analysis

A claimant's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  

Under the relevant regulations, an appeal consists of a 
timely filed NOD in writing and, after an SOC has been 
furnished, a timely substantive appeal.  38 C.F.R. § 20.200 
(2004).  A Substantive Appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  If a SOC addresses several issues, 
the appeal must either indicate that it is being perfected as 
to all issues or must specifically identify the issues 
appealed. 38 C.F.R. § 20.202 (2004).  

In that regard, the veteran had to complete a substantive 
appeal, by filing a VA Form 9 or correspondence containing 
the necessary information, no later than February 24, 2003.  

After a review of the record, the Board concludes that the 
correspondence to the RO, which was received by the RO in 
January 2003, satisfies the requirements of a Substantive 
Appeal.  Since the SOC addressed only one issue, the Board 
finds that there was no need to specify the issue the veteran 
wished to appeal.  

Accordingly, the Board finds the veteran timely perfected a 
substantive appeal with respect to the May 2001 RO decision.  


ORDER

The veteran filed a timely Substantive Appeal from the May 
2001 RO decision, which denied an increased rating for the 
service-connected back disability and continued a 20 percent 
disability rating.  



REMAND

The veteran is seeking an increased rating for his service-
connected back disability currently rated at 20 percent 
disabling.  

The Board notes that the veteran underwent a VA examination 
in March 2004, to determine the severity of his service-
connected back disability.  He has also been receiving 
ongoing private chiropractic care.  

However, the reports differ with respect to the type and 
degree of disability the veteran is currently suffering and 
do not provide sufficient detail for the Board to make a 
determination.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The Board believes that the most recent VA examinations of 
record did not adequately address the degree of functional 
loss experienced by the veteran in his back due to pain or 
other symptoms for purposes of evaluating him for a higher 
rating.  

Further, there was no discussion of the presence or absence 
of fatigability or incoordination, and the examiner did not 
report any clinical findings in regard to whether there was 
additional range of motion loss due to pain on use or during 
flare-ups, or describe the degree of functional loss from the 
stated limitation of motion.  Thus, the Board concludes that 
another examination is necessary.  

In light of the foregoing, the veteran should be afforded 
another VA examination to fully assess the current nature and 
severity of the back disability.  

On remand, the RO should also obtain any other recent 
treatment records, in regard to the veteran's service-
connected back disability.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Also, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4 (West 2002).  

The Board has considered that the veteran's back disability 
may be considered for a higher rating on an extraschedular 
basis.   See 38 C.F.R. § 3.321(b)(1) (2004).  It is the 
Board's opinion that consideration of a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) is 
warranted by the RO.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance; however, under 
the circumstances of the present case there may be a basis 
for the RO to refer the case to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

The veteran's service-connected back disability may present 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).  


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence is needed from 
him and what VA has done and will do to 
assist him in substantiating his claims.  

2.  Further, the RO should take 
appropriate steps to contact the veteran 
in order to provide him another 
opportunity to submit any additional 
medical evidence or information that 
indicates his service-connected back 
disability presents an exceptional or 
unusual disability picture with related 
factors such as marked interference with 
employment as to render impractical the 
application of the regular schedular 
standards.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the current nature and 
severity of his service-connected back 
disability.  The claims folder should be 
made available to the examiner for 
review.  

a.  All indicated testing should be 
performed, to include X-ray studies and 
specific range of motion studies of the 
back to include degrees of flexion and 
extension.  

b.  The examiner should state for the 
record whether and to what degree the 
back exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the particular service-
connected disability; if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

c.  The examiner should furnish an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the back is used 
repeatedly over a period of time; this 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  

d.  The examiner should furnish an 
opinion regarding the extent of 
occupational impairment caused by the 
veteran's back disability, or the impact 
of such disability on the veteran's 
ability to maintain employment.  The 
clinical findings and reasoning that form 
the bases for these opinions should be 
set forth in the examination report.  

4.  Once the foregoing has been 
completed, the RO is free to undertake 
any additional development deemed 
necessary in order to comply with the 
VCAA.  Thereafter, the RO should 
readjudicate the veteran's claim for 
increase.  If any decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


